Citation Nr: 1129675	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  05-34 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for neck pain.

2. Entitlement to service connection for a back disability.

3. Entitlement to service connection for bilateral hammertoes.  

4. Entitlement to service connection for small bowel obstruction.

5. Entitlement to service connection for irritable bowel syndrome (IBS).

6. Entitlement to service connection for pelvic adhesions.

7. Entitlement to service connection for alopecia.

8. Entitlement to service connection for temporomandibular joint (TMJ) syndrome.

9. Entitlement to service connection for migraines. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1975 to November 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2003 and December 2004 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Saint Petersburg, Florida.  The Veteran was afforded a January 2011 hearing at the New York, New York RO before the undersigned.  The hearing transcript is associated with the record.  Jurisdiction now rests with the RO in New York.

The Veteran also filed a notice of disagreement regarding the issues of an earlier effective date for assignment of a 10 percent rating for allergic rhinitis and an increased rating for bladder dysfunction.  She did not file a substantive appeal for these issues, and they are not certified as being on appeal.  38 C.F.R. § 20.202.

At the January 2011 hearing, the Veteran testified that she had depressive symptoms related to active service.  The issue of service connection for depression has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of service connection for neck disability, small bowel obstruction, IBS, and pelvic adhesions are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has a current back disability related to service. 

2.  The Veteran has current bilateral hammertoes related to service. 

3.  The Veteran has current alopecia that is related to service. 

4.  The Veteran has current TMJ related to service.  

5.  The Veteran has current migraines that are related to service. 


CONCLUSIONS OF LAW

1. The criteria for service connection for a back disability are met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303(b) (2010).

2. The criteria for service connection for bilateral hammertoes are met.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. § 3.303(b).

3. The criteria for service connection for alopecia are met.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. § 3.303(b).

4. The criteria for service connection for TMJ are met.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. § 3.303.

5. The criteria for service connection for migraines are met.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. § 3.303(b).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

As the Board is granting the claims adjudicated in this decision, these claims are substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Laws and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).


Bilateral hammertoes

Service treatment records do not reflect treatment for hammertoes.  The September 2004 VA general examination report referred to a bunionectomy with hammertoes.  At the Board hearing, the Veteran reported developing hammertoes during service due to poorly fitting shoes.  She is competent to report in-service foot pain and current foot deformities.  Layno.  

Additionally, Dr. A.A., a VA physician opined in a January 2011 statement that that it was more likely than not that bilateral hammertoes were related to service.  He cited reports of the Veteran having surgical treatment immediately following service.  

The Board finds that service connection for bilateral hammertoes is warranted.  38 C.F.R. § 3.303.  The Veteran is competent to report her foot deformities.  Layno; Caluza.  Dr. A.A. also gave a positive medical opinion based upon reports of medical treatment immediately following service.  Although these medical records are not associated with the claims folder, the Veteran is competent to report her medical history, and the Board finds her credible in her reports.  Id.   The lay and medical evidence supporting the claim to be plausible and consistent with the record.  Id.  Service connection for bilateral hammertoes is granted.  38 C.F.R. § 3.303(b).  



Alopecia

STR showed an isolated complaint of scalp pruritus, but did not document hair loss during service.  Dr. A.H. treated the Veteran for scalp pruritus approximately twenty years following service.  VA treatment records, dated in August 2004, and the May 2005 VA alopecia examination report showed that the Veteran reported hair loss starting shortly after service.  A VA gynecologist opined that hair loss was related to hormonal changes following the in-service hysterectomy.  November 2004 VA treatment notes.  In January 2011, a VA physician, Dr. A.A., commented that hair loss was less likely related to service, but he did not provide a rationale for his negative opinion.  

The Veteran is competent to report about hair loss.  Layno.  Her reports are plausible and consistent with the record.  Caluza.  The Board also assigns high probative value to the November 2004 VA gynecologist's opinion that alopecia is related to the in-service hysterectomy.  It is supported by a scientific rationale and consistent with the record.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 303-4 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  The January 2011 physician did not provide a rationale for his negative opinion.  The opinion has little probative value without a supporting rationale.  See id.  Service connection for alopecia is granted.  

 Temporomandibular joint syndrome (TMJ)

STRs confirmed that the Veteran had oral surgery to remove three teeth.  At the Board hearing, she reported that she had TMJ and asserted that it developed due to in-service oral surgery.  In a January 2011 statement, a VA physician expressed a positive opinion regarding this issue.  

STRs confirmed that the Veteran underwent oral surgery in service.  She is competent to report her jaw pain or dysfunction.  Layno; Caluza.  Dr. A.A. also diagnosed TMJ and gave a positive medical opinion relating it to service.  The Board finds both the lay and medical evidence to be plausible and consistent with the record.  Caluza.  There is no evidence suggesting a different etiology for TMJ or otherwise weighing against the claim.  Service connection for TMJ is granted.  

Migraines

Service treatment records document complaints about intermittent headaches.  However, at separation, the Veteran denied having headaches.  

She did not receive medical treatment for headaches until 1996.  The January 1996 private medical records describe the headaches as having a new onset.  

The February 2003 headache examination report contains a negative opinion.  However, the examiner did not provide a rationale to support his negative opinion.  Without a supporting rationale, the February 2003 VA opinion has minimal probative value.  See Nieves-Rodriguez. 

During the pendency of the claim, the Veteran reported that she had headaches since service.  See March 2004 statement; February 2005 statement; January 2011 Travel Board hearing.  

VA treatment note, dated in January 2011, show that a VA treating physician described her headaches as "very likely" related to service by based on the fact that the initial complaints occurred during active service.  

Although the evidence includes conflicting reports as to the continuity of her headache symptoms, STRs document headaches and post-service records confirm that she continues to have headaches.  The Board resolves reasonable doubt in favor of the Veteran regarding the conflicting reports about the continuity of headache symptoms.  38 U.S.C.A. § 5107(b).  The Board finds that a continuity of symptomatology for headaches has been demonstrated.  38 C.F.R. § 3.303(b); Jandreau.   Service connection for migraines is granted.



ORDER

Service connection for a back disability is granted.  

Service connection for bilateral hammertoes is granted.  

Service connection for alopecia is granted.  

Service connection for temporomandibular joint (TMJ) syndrome is granted. 

Service connection for migraines is granted.


REMAND

The Veteran identified outstanding VA treatment records at the Board hearing.  She reported that she moved from Florida to New York in 2006.  She started treatment at the VA Medical Center (VAMC) located in Brooklyn, New York.  She also received treatment at the VA New York Harbor Healthcare System located in Saint Albans, New York.  Records of this treatment are not in the claims file and VA has an obligation to obtain them.  38 C.F.R. § 3.159(c)(2).  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); Id.

For the issue of service connection for neck pain, service treatment records do not include findings of any chronic neck disorder.  The Veteran asserts that her neck pain is related to upper respiratory infections or it is secondary to a service connected disability.  Dr. A.A. provided an unclear etiological opinion.   The AOJ must provide a VA cervical spine examination as detailed in the instructions below.  See id. 

On the issue of service connection for small bowel obstruction, October 1979 STRs showed intermittent small bowel obstruction.  The Veteran has also reported gastrointestinal symptoms during and following service.  In November 2004 VA treatment notes, a VA gynecologist stated that bowel obstruction is not uncommon following a hysterectomy.  At the hearing, the Veteran reported that medical providers recently informed her that she had bowel obstruction.  In light of the evidence, the Board finds that the Veteran must be afforded a VA intestine examination as detailed in the remand instructions.  

STRs show the Veteran reporting IBS type symptoms on two occasions.  The examiner determined IBS was present at separation and recommended follow-up treatment.  However, the Veteran denied having stomach or intestinal trouble at separation.  At the September 2004 VA general medical examination, the examiner diagnosed constipation with an unknown etiology.  In a January 2011 note, Dr. A.A. referred to IBS, but believed it was less likely related to service due to an absence of documentation and the Veteran not reporting current symptoms.  The Board finds an updated VA examination is necessary to specifically determine whether the Veteran currently has IBS and if so, whether it is related to active service.  

The available records do not confirm a current disability of pelvic adhesions.  However, STRs document treatment for pelvic adhesions, and at the hearing the Veteran reported that medical providers recently informed her that she had them.  The Board finds that a VA examination is necessary to determine whether the Veteran currently has pelvic adhesions and whether they may be related to service.   

Accordingly, the case is REMANDED for the following action:

1. The Agency of Original Jurisdiction (AOJ) must obtain the following: updated VAMC Brooklyn and VA New York Harbor Healthcare System treatment records from 2006 through the present.  If the AOJ is unable to obtain any requested records, it should so inform the Veteran.  It should also inform the Veteran of the efforts made to obtain the records.

2.  After adding all newly generated medical records to the claims folder, schedule the Veteran for a VA examination to determine whether any neck disability is the result of a disease or injury in service.  The claims folder must be sent to the examiner for review; consideration of such should be reflected in the examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's has any current neck disability related to service.  

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be considered in formulating any opinions.  If the Veteran's reports are discounted, the examiner should provide a reason for doing so.

If an opinion cannot be provided without resort to speculation, the examiner should provide a reason why this is so, and note whether there is any additional evidence that would permit the necessary opinion to be made, or the inability to provide an opinion is based on the limits of current medical knowledge.

3.  After adding all newly generated medical records to the claims folder, schedule the Veteran for a VA examination to determine whether any small bowel obstruction is the result of a disease or injury in service.  The claims folder must be sent to the examiner for review; consideration of such should be reflected in the examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's has current small bowel obstruction related to service, including October 1979 treatment.  

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be considered in formulating any opinions.  If the Veteran's reports are discounted, the examiner should provide a reason for doing so.

If an opinion cannot be provided without resort to speculation, the examiner should provide a reason why this is so, and note whether there is any additional evidence that would permit the necessary opinion to be made, or the inability to provide an opinion is based on the limits of current medical knowledge.

4.  After adding all newly generated medical records to the claims folder, schedule the Veteran for a VA examination to determine whether any current IBS is the result of a disease or injury in service.  The claims folder must be sent to the examiner for review; consideration of such should be reflected in the examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current IBS is related to her in-service gastrointestinal complaints, including the finding of IBS at separation.  

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be considered in formulating any opinions.  If the Veteran's reports are discounted, the examiner should provide a reason for doing so.

If an opinion cannot be provided without resort to speculation, the examiner should provide a reason why this is so, and note whether there is any additional evidence that would permit the necessary opinion to be made, or the inability to provide an opinion is based on the limits of current medical knowledge.

5.  After adding all newly generated medical records to the claims folder, schedule the Veteran for a VA examination to determine whether any current pelvic adhesions are the result of a disease or injury in service.  The claims folder must be sent to the examiner for review; consideration of such should be reflected in the examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any current pelvic adhesion is related to the pelvic adhesions documented in STRs.    

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be considered in formulating any opinions.  If the Veteran's reports are discounted, the examiner should provide a reason for doing so.

If an opinion cannot be provided without resort to speculation, the examiner should provide a reason why this is so, and note whether there is any additional evidence that would permit the necessary opinion to be made, or the inability to provide an opinion is based on the limits of current medical knowledge.

6. Review the record to ensure the remand instructions have been completed as directed above.

7. If any benefit on appeal remains denied, issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


